         Case 1:19-mc-00405-KS-RHW Document 48 Filed 06/19/20 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DIVISION


IN RE: EX PARTE APPLICATION OF
LAURA ZUNIGA CACERES, BERTHA
ZUNIGA CACERES, AND SALVADOR
ZUINIGA CACERES FOR ASSISTANCE                                    CASE NO. 1:19-mc-00405-KS-RHW

                       ORDER ON MOTION FOR STAY PENDING APPEAL

          This cause comes before the Court on Ms. Romero-Baca’s Motion for Stay Pending

Appeal (Expedited Consideration Requested) [43]. 1 The motion is now fully briefed. After

reviewing the submissions of the parties, the record, and the relevant legal authority, the Court

finds that the Motion will be denied.

I. BRIEF BACKGROUND

          On May 18, 2020, the Court entered an Order, granting an Application for discovery for

use in a foreign tribunal pursuant to 28 U.S.C. § 1782. [39]. The Order requires that the

documents be produced to the undersigned first for an in camera review. Also, in compliance

with the Order, Applicants filed the Consent of Victor Fernandez Guzman to District Court’s

Jurisdiction for Enforcement of Protective Order [40-1] and issued the subpoena to Hancock

Whitney Bank [41-1], which requires that the responsive documents be produced to the

undersigned for an in camera review on or before June 20, 2020 and that all sensitive,

identifying information be redacted. On June 5, 2020, Ms. Romero-Baca filed a Notice of Appeal

[42] and the instant Motion for Stay [43], requesting expedited review.

          Respondent requests that this action be stayed pending her appeal of this Court’s decision

to grant the Application for Discovery pursuant to 28 U.S.C. § 1782. Specifically, Respondent is

pursuing the appeal on the grounds that the Court, in reaching its decision, did not apply the


1
    Ms. Romero-Baca will be referred to herein as “Respondent.”
        Case 1:19-mc-00405-KS-RHW Document 48 Filed 06/19/20 Page 2 of 9



proper standard of review to the Magistrate Judge’s Findings of Fact and Recommendation.

Respondent had argued that the application for discovery did not involve a dispositive matter,

and thus, the Court should have applied the clear error/contrary to law standard set forth in 28

U.S.C. § 636(b)(1)(A). 2 In its Order, this Court, acknowledging that this is an unsettled question

and that the Fifth Circuit had not addressed the issue, decided to follow the sister courts in this

Circuit, err on the side of caution, and apply a de novo standard. [39] at pp. 7-8.

II. DISCUSSION

         Both parties cite to the Fifth Circuit case of Veasey v. Perry for what is necessary to show

in order to be granted a stay pending appeal. The Fifth Circuit stated:

         We consider four factors in deciding a motion to stay pending appeal: (1) whether
         the stay applicant has made a strong showing that he is likely to succeed on the
         merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
         whether issuance of the stay will substantially injure the other parties interested in
         the proceeding; and (4) where the public interest lies.

769 F.3d 890 (5th Cir. 2014) (quoting Nken v. Holder, 556 U.S. 418, 426 (2009)). “The first two

factors of the traditional standard are the most critical.” Id.

         “A   stay is not a matter of right, even if irreparable injury might otherwise result.” Indiana

State Police Pension Tr. v. Chrysler LLC, 556 U.S. 960, 961 (2009) (quoting Nken, 556 U.S. at

433 with internal quotation marks omitted). “It is instead an exercise of judicial discretion, and

the ‘party requesting a stay bears the burden of showing that the circumstances justify an

exercise of that discretion.’” Id.


2
  In the present Motion for Stay, Respondent argues that Magistrate Walker’s findings would have been given
deference under the “abuse of discretion” standard [43] at p. 2, but that is never the standard when reviewing a
magistrate’s ruling/recommendation. For nondispositive matters, the district judge assigned to the case may
reconsider any pretrial matter by timely objections and modify or set aside any part of the order that is clearly
erroneous or is contrary to law. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). For dispositive matters, the
district judge assigned to the case must determine de novo any part of the magistrate judge’s findings and
recommendations that are properly objected to and may accept, reject, or modify the findings or recommendation.
See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). A district court can also review those portions of the report
and recommendation to which no timely objections have been filed for clear error. See Fed. R. Civ. P. 72 advisory
committee's note (“When no timely objection is filed, the [district] court need only satisfy itself that there is no clear
error on the face of the record in order to accept the recommendation.”).

                                                            2
        Case 1:19-mc-00405-KS-RHW Document 48 Filed 06/19/20 Page 3 of 9



         Respondent argues that it “need only present a substantial case on the merits when a

serious legal question is involved and show that the balance of equities weighs heavily in favor

of granting the stay.” [43] at p. 3 (citing Ruiz v. Estelle, 650 F.2d 555, 565 (5th Cir.1981)).

Applicants argue that Respondent does not attempt to show that the appeal involves a serious

legal question. [46] at p. 5. Respondent, in her reply, however, clarifies that the unsettled legal

question of the proper standard of review on a magistrate’s ruling/recommendation on an

application under 28 U.S.C. § 1782 presents a serious legal question. [47] at p. 1. Respondent

argues that it is a serious legal question because the Fifth Circuit has not yet addressed it.

However, the Court finds that an issue of first impression is not synonymous with a serious legal

question. 3

         It does not appear that many courts have expounded on what is a serious legal question,

but one court has explained that “[a] serious legal question exists when legal issues have

far-reaching effects, involve significant public concerns, or have a broad impact on federal/state

relations.” In re Dernick, No. 18 -32417, 2019 Bankr. LEXIS, at *8 (Bankr. S.D. Tex. Jan. 16,

2019) (citing Wildmon v. Berwick Universal Pictures, 983 F.2d 21, 23-24 (5th Cir. 1992) and

U.S. v. Baylor Univ. Med. Ctr., 711 F.2d 38, 40 (5th Cir. 1983). Although the standard to be

applied may affect some cases, such determination would not have far-reaching effects because




3
  Respondent cites to In re Hansainvest Hanseatische Inv.-GmbH, No. 18-MC-310 (ALC), 2019 WL 5939860, at *1
(S.D.N.Y. Oct. 4, 2019), wherein the court granted a partial stay on an issue of first impression. In that case, the
issue was the extra-territorial reach of 28 U.S.C. § 1782, which involves interpretation of the statute itself, which is a
more serious legal question than whether an application is a nondispositive or dispositive matter affecting intra-court
review. Also, the Court finds the unpublished district court opinion (In re Clerici) from 2006 submitted by
Respondent to be distinguishable. That case involved a “discovery request for evidence that ultimately would be
used to enforce a foreign judgment in a foreign court,” which had not been addressed by the Supreme Court or the
Eleventh Circuit. [43-1] at p. 3. Again, that question related to the reach of the statute itself, and thus, would go
directly to the correctness of the Court’s ruling to allow the discovery. Also, the judgment itself was under appeal.
The circumstances here are quite different. The issue of first impression here does not go directly to the correctness
of this Court’s ultimate ruling, which will be addressed infra.



                                                            3
        Case 1:19-mc-00405-KS-RHW Document 48 Filed 06/19/20 Page 4 of 9



28 U.S.C. § 1782 is not widely used. 4 In addition, it may be moot in some instances. Some

district courts may decide the application without a magistrate ever seeing it because there is

nothing in § 1782 or elsewhere that requires a magistrate judge to review an application for

discovery in the first place. Next, the internal standard of review to be applied to a magistrate

judge’s ruling/recommendation is not a matter of public concern, and such determination would

have no impact on federal/state relations. As such, while it would be desirable to have clear

direction from the Fifth Circuit, absent any other argument from Respondent about why the

standard of review is a serious legal question, the Court does not find it to be such a question.

        Accordingly, Respondent must therefore make a showing as to all four factors mentioned

in Veasey. Predictably, Respondent contends all four factors weigh in favor of a stay, while

Applicants argue they do not.

        A.       Whether Respondent Has a Likelihood of Succeeding on the Appeal

        Respondent contends that the appellate court is likely to rule in her favor because she

cited no less than five cases deciding the standard of review issue in her favor; this Court

recognized there was a split of authority, and the Fifth Circuit has not resolved the conflict. It is

true that Respondent cited a number of cases deciding the issue in her favor. However, those

cited were all district court cases outside of this Circuit, which are only persuasive authority and

not binding. This Court, by applying a de novo review, did not create a conflict for the Fifth

Circuit to resolve, as this Court was following what other district courts in this Circuit have done.

Although conflicting opinions among district courts across the country may exist, such conflict

has existed for a number of years, 5 and apparently the issues has either not been presented on



4
  In the undersigned’s twelve years on the federal bench, this is the first time he has addressed an application for
discovery for use in a foreign tribunal.
5
  In re Cohen, No. 16-MC-2947, 2016 U.S. Dist. LEXIS 169622, at *7 n.3 (E.D.N.Y. Dec. 6, 2016) (noting that
whether rulings on motions under §1782 are considered dispositive or non-dispositive is an unsettled question and
proceeding under de novo review “out of abundance of caution”).

                                                         4
        Case 1:19-mc-00405-KS-RHW Document 48 Filed 06/19/20 Page 5 of 9



appeal or no Circuit Court of Appeals has found the need to address it. 6 Respondent has not

shown that the Fifth Circuit is likely to either.

         Applicants argue that the Applicants argue that Respondent is not likely to prevail on

appeal because the appeal is premature. Applicants point out that the case relied on by

Respondent that this Court’s Order is immediately appealable involved the court’s authorizing

subpoenas and directing the immediate production of the document (film footage) at issue. See

Chevron v. Corp. v. Berlinger, 629 F.3d 297, 305 (2d Cir. 2011). Applicants argue that here there

is not yet a final order because, with the in camera review, it is not guaranteed that the discovery

will indeed be produced, and without finality, there is no appellate jurisdiction. Respondent

disagrees and cites to cases wherein the order granting an application was seen as a final

appealable order. The Court declines to weigh in on the propriety of the appeal itself. Rather, the

Court will assume that the appellate court will have jurisdiction.

         In assessing the first factor, a likelihood of success on appeal tacitly implies that the

outcome would be different and the applicant for a stay would then “prevail.” Cf. Nken, 556 U.S.

at 439 (Kennedy, J. concurring) (reviewing prior opinions and concluding “the applicant must

meet a heavy burden of showing not only that the judgment of the lower court was erroneous on

the merits, but also that the applicant will suffer irreparable injury if the judgment is not stayed

pending his appeal”) (emphasis added). Respondent fails to acknowledge that because she does

not seek to overturn this Court’s determination on the merits, even if the Fifth Circuit were to

find that a § 1782 application is a nondispositive matter and this Court failed to apply the proper

standard, Respondent would still not “prevail” because the end results on the merits is not likely

to change. This is so for two reasons.


6
  Respondent cited to In re Application of the Republic of Ecuador for the Issuance of a Subpoena,735 F.3d 1179
(10th Cir. 2013) in her original opposition, but that case did not address the standard to be applied, only that an order
granting a motion to compel after the application was granted was a final appealable order.

                                                           5
        Case 1:19-mc-00405-KS-RHW Document 48 Filed 06/19/20 Page 6 of 9



         First, the Fifth Circuit could simply remand the case for application of the proper

standard. See, e.g., U.S. v. Thibodeaux, 663 F.2d 570 (5th Cir. 1981) (remanding to district court

for reconsideration). Second, the Fifth Circuit could also find that applying the wrong standard

was harmless error. See, e.g., Castillo v. Frank, 70 F.3d 382, 386 (5th Cir. 1995) (finding that

district court’s application of the wrong standard of review was harmless error). With either of

those outcomes, given this Court’s findings, it is likely that the appeal would not result in

Respondent’s prevailing. Recall that when addressing the third Intel factor and sustaining

Applicants’ objection, 7 the Court noted that the Magistrate Judge’s apparent requirement that the

Applicants’ show explicit authority to conduct discovery would be contrary law, even under the

clearly erroneous or contrary to law standard. [39] at p. 12 n. 10. As for the fourth Intel factor,

this Court implicitly found that the Magistrate Judge imposed an impermissibly high relevance

threshold on the discovery request, which would be clearly erroneous/contrary to law, and found

that “it is not up to this Court to determine the particular relevancy of the information sought.”

[39] at 1. 8 The Court then accounted for any intrusiveness by issuing a protective order. Thus,

even though the Court applied a de novo standard, it also provided grounds for sustaining the

objections under the stricter standard. Consequently, if remanded, the outcome is highly likely to

be the same; and if the Fifth Circuit finds that this Court also applied the stricter standard, and

was correct harmless error. Accordingly, any potential success on appeal would not result in any

change in the outcome of the Application.




7
  These are four factors identified by the Supreme Court to guide the district court's exercise of discretion. See Intel
Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 255 (2004).
8
  Applicants posit a host of reasons the Magistrate Judge’s recommendation was clearly erroneous or contrary to
law. [46] at pp. 11-13. The Court, however, did not address many of these and will not revisit its prior ruling to
address them at this juncture. The Court has noted only the grounds upon which it specifically felt the magistrate
erred.

                                                           6
          Case 1:19-mc-00405-KS-RHW Document 48 Filed 06/19/20 Page 7 of 9



            Because Respondent has not met her burden on this first factor of the analysis, the Court

need not examine the other factors, but in the interest of thoroughness, the Court will address the

other three factors briefly.

           B.       Whether Respondent Will Be Irreparably Injured Absent a Stay

           Respondent argues that the potential harm to her is four-fold: 1) she will suffer harm if

the documents are produced due to the invasion of her privacy and there will be no way to

un-ring the bell; 2) the protective order is insufficient to protect her interests; 3) because Mr.

Guzman also represents COPINH, 9 there is an increased likelihood that those documents will

end up in COPINH’s hands and be misused; 4) the Applicants, COPINH, and Mr. Guzman are

likely to use this Court’s order as precedent to subpoena every other financial institution that

they can connect to Respondent and Castillo. The Court finds the second issue to be a subset of

the first, and the third and fourth factors are nothing but mere speculation, which is insufficient.

See Walker v. Epps, 287 Fed. App’x 371, 376 (5th Cir. 2008) (explaining that “to establish

irreparable harm, speculative injury is not sufficient”); Nken, 556 U.S. at 434 (stating that

“simply showing some possibility of irreparable injury fails to satisfy the second factor”).

           Lest there be any doubt, the animus between these parties is not lost on the Court, but the

Court will not entertain conjecture based on insinuated evil intent. COPINH is not a party before

this Court, and as Respondent herself points out, Mr. Guzman acknowledged in his consent to

the jurisdiction of this Court, that he “understand[s] the Court’s Protective Order to allow the use

of relevant evidence obtained in connection with the instant subpoena in legal proceedings

related to the murder of Berta Caceres in Honduras.” [43] at p. 5 (citing [40-1] at p. 2). Use in

legal proceedings—indeed that is what the § 1782 statute itself contemplates—obtaining

discovery for use in a foreign tribunal. The Court need not issue a protective order to enforce


9
    Respondent assets “COPINH is an aggressive political organization.” [43] at p. 6.

                                                           7
       Case 1:19-mc-00405-KS-RHW Document 48 Filed 06/19/20 Page 8 of 9



what the statute contemplates. Should such information be misused, Mr. Guzman will be subject

to the jurisdiction of this Court.

        As for the privacy issue, Respondent continues to vaguely assert a privacy interest in her

“financial records.” She does not attempt to explain to the Court what these documents may

reveal that is in such dire need of protecting. Bear in mind, it is not her records in particular that

Applicants seek; rather, her husband’s. However, to the extent her information is mingled with

his, Respondent never sought reconsideration of the protective order to argue that it was

insufficient. The Court believes it is. This Court is not looking to invade the privacy interests of

Respondent and will do all it can to protect it. The in-camera review will serve to protect the

wholesale production of the mortgage file. Any financial information that appears to belong

solely to Respondent will more than likely be deemed irrelevant and not produced. All

identifying personal information and account numbers will be redacted. Additionally, as

Applicants point out, even as to the privacy issue, because there has been no disclosure yet and

that which will be produced is being produced to chambers, all injury is speculative. For all of

these reasons, the Court finds that Respondent has failed to show that she will suffer irreparable

harm if the stay is denied.

        C.      Whether Issuance of the Stay Will Substantially Injure the Other Parties
                Interested in the Proceeding

        Respondent argues that there will be no injury to Applicants because, to her knowledge, a

trial date has never been set, and due to the coronavirus shut down, it is unlikely to be set

anytime in the near future. Contrarily, Applicants have submitted an affidavit from their private

prosecutor, Victor Guzman, who declares that it is his intention to present at the pretrial hearing

in the Honduran case any relevant evidence obtained. [46-1] at ¶ 14. Mr. Guzman provides an

adequate showing, based on the circumstances of the case and under Honduran law, that this

pretrial hearing could be imminent. [46-1] at ¶ 11. Delaying the discovery increases the

                                                  8
        Case 1:19-mc-00405-KS-RHW Document 48 Filed 06/19/20 Page 9 of 9



likelihood that Applicants will not obtain the evidence they seek. Going forward without that

evidence could indeed cause prejudice to them because, according to Applicants, the pretrial

hearing is a critical evidentiary hearing at which the Honduran court will determine whether

enough evidence has been presented to continue the murder case against Castillo. [46] at p. 19

(citing [46-1] at ¶ 14). 10 The Court finds this factor weighs against granting a stay.

          D.      Where the Public Interest Lies

          Because the Court finds that none of the first three factors favor a stay in this case, the

Court declines to address the public interest argument except to say, as Applicants note, where

an applicant for a stay “fails to demonstrate a likelihood of success on the merits of its appeal . . .

[t]he interest in speedy resolution of disputes prevails” when considering the public interest

factor. Vine v. PLS Fin. Servs., 2019 U.S. Dist. LEXIS 153328, *29-30, 2019 WL 4257108 (E.D.

Tex. Sept. 9, 2019) (quoting Weingarten Realty Investors v. Miller, 661 F.3d 904, 913 (5th Cir.

2011)).

III. CONCLUSION

          Respondent has failed to carry her burden to show that the circumstances of this case

justify a stay pending her appeal. The factors set forth in the Veasey case do not weigh in favor

of granting a stay. Accordingly, IT IS HEREBY ORDERED that Ms. Romero-Baca’s Motion for

Stay Pending Appeal (Expedited Consideration Requested) [43] is hereby DENIED.

          SO ORDERED AND ADJUDGED this 19th day of June 2020.

                                                                /s/ Keith Starrett ________________
                                                                KEITH STARRETT
                                                                UNITED STATES DISTRICT JUDGE




10
   Respondent claims no harm will come, particularly if the Fifth Circuit considers the appeal on an expedited basis.
[43] at p. 4. Respondent, however, presents nothing from which to glean that the Fifth Circuit would entertain this
appeal on an expedited basis. A quick review of the docket for Fifth Circuit Court of Appeals Docket #: 20-60463
reveals that there has been nothing filed to date relating to expediting the appeal.

                                                         9
